SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

967
CA 14-00397
PRESENT: SMITH, J.P., FAHEY, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


SCOTT GREEN, INDIVIDUALLY AND AS FATHER AND
NATURAL GUARDIAN OF MORGAN GREEN,
CLAIMANT-RESPONDENT,

                     V                                            ORDER

GRAND ISLAND CENTRAL SCHOOL DISTRICT AND
GRAND ISLAND SENIOR HIGH SCHOOL,
RESPONDENTS-APPELLANTS.


BAXTER SMITH & SHAPIRO, P.C., WEST SENECA, CONGDON, FLAHERTY,
O’CALLAGHAN, REID, DONLON, TRAVIS & FISHLINGER, UNIONDALE (MICHAEL
REGAN OF COUNSEL), FOR RESPONDENTS-APPELLANTS.

ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (ANDREW J.
CONNELLY OF COUNSEL), FOR CLAIMANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered September 27, 2013. The order, insofar as
appealed from, granted that part of the application of claimant
seeking leave to serve a late notice of claim on behalf of Morgan
Green.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court